Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 5, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00166-CR
                                NO. 14-22-00167-CR


                      IN RE RONNIE CARNES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             230th District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 490340 & 490341

                         MEMORANDUM OPINION

      On March 10, 2022, relator Ronnie Carnes filed petitions for writs of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petitions, relator asks this court to compel the Honorable Kim Ogg,
Harris County District Attorney, to produce all mitigating evidence.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Government Code. A court of appeals may issue writs of mandamus against (1) a
judge of a district, statutory county, statutory probate county, or county court in the
court of appeals district; (2) a judge of a district court who is acting as a magistrate
at a court of inquiry under Chapter 52 of the Code of Criminal Procedure in the court
of appeals district; or (3) an associate judge of a district or county court appointed
by a judge under Chapter 201 of the Family Code in the court of appeals district for
the judge who appointed the associate judge. Tex. Gov’t Code Ann. § 22.221(b).
The courts of appeals also may issue all writs necessary to enforce the court of
appeals’ jurisdiction. Id. § 22.221(a).

       The Harris County District Attorney is not among the parties specified in
section 22.221(b). See id. § 22.221(b). Moreover, relator has not shown that the
issuance of writs compelling the requested relief is necessary to enforce our appellate
jurisdiction. See id. § 22.221(a). Therefore, we lack jurisdiction to issue writs of
mandamus against the Harris County District Attorney.

       Accordingly, relator’s petitions are dismissed for want of jurisdiction.1


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
         On March 24, 2022, we advised relator that we lacked jurisdiction over his petition for
writ of mandamus because we cannot issue a writ of mandamus against the Harris County District
Attorney and gave relator 21 days to respond and demonstrate that we have jurisdiction over this
proceeding. Relator did not respond.
                                               2